Citation Nr: 9932122	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a head injury.

2.  Entitlement to a compensable evaluation for residuals of 
a pelvis fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Apellant


INTRODUCTION

The veteran had active service from December 1986 to January 
1993.

This appeal arises from a September 1993 rating decision that 
granted service connection for residuals of a subdural 
hematoma with headaches, evaluated as 10 percent disabling; 
and a noncompensable evaluation for multiple pelvis 
fractures.  The grants of service connection and the 
evaluations were effective from the day following separation 
from service in January 1993.

The veteran perfected appeals as to additional issues, but, 
with the exception of the issue of entitlement to service 
connection for residuals of a low back injury, withdrew those 
appeals at a hearing before a hearing officer at the RO in 
June 1994.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1996, when the Board granted service 
connection for residuals of a low back injury, and remanded 
the issues listed on the front page of this decision in order 
to afford the veteran examinations to evaluate the severity 
of those disabilities.  The veteran failed without 
explanation to report for examinations scheduled in 
accordance with the Board's remand.  

The Board again remanded the case in December 1997, after the 
veteran's representative pointed out that the veteran had 
reported his reentry into service and requested that the 
service department be contacted in order to seek a current 
address.

The RO subsequently contacted the service department and 
confirmed that it had the veteran's current address and that 
notices of examinations and other correspondence had been 
sent to that address.  The veteran again failed without 
explanation to appear for examinations scheduled in March 
1998.  

The Board notes that inasmuch as the veteran is currently on 
active duty, the RO has suspended all payments of 
compensation for his service connected disabilities.  38 
C.F.R. § 3.654 (1999).


FINDINGS OF FACT

1.  The veteran failed without good cause to report for 
examinations necessary to evaluate his claims.

2.  At all times since the effective date for the grant of 
service connection for residuals of a head injury, that 
disability has been manifested solely by subjective 
complaints such as headaches.

3.  At all time since the effective date of the grant of 
service connection for residuals of a fractured pelvis, that 
disability has been manifested by characteristic pain on 
motion without muscle spasm.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a head injury have not been met at any time 
since the effective date of the grant of service connection 
for that disability.  38 U.S.C.A. § 1155, 5107 (West 1999); 
38 C.F.R. § 4.124, Diagnostic Code 8045-9304 (1999)

2.  The criteria for 10 percent evaluation, and no more, for 
residuals of a fractured pelvis have been met at all times 
since the effective date of the grant of service connection 
for that disability.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5294 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claims are well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of disability ratings.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Under the provisions of 38 C.F.R. § 3.655(a)(b) (1999), where 
a veteran fails without good cause to appear for scheduled 
examinations necessary to evaluate an original claim, that 
claim will be evaluated based on the evidence of record.

The burden is on VA to demonstrate that notice was sent to 
appellant's "latest address of record."  In addition, VA 
must show that appellant lacked "adequate reason" (see 38 
C.F.R. § 3.158(b) (1999)), or "good cause" (see 38 C.F.R. § 
3.655) for failing to report for the scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, the RO 
confirmed with the service department that it had the 
veteran's current address and no mail was returned as 
undeliverable.  The veteran has offered no explanation for 
his failure to report for scheduled examinations.  Since he 
has offered no explanation, the Board concludes that his 
failure to appear was without good cause.  Engelke v. Gober, 
10 Vet. App. 396 (1997).

With these principles in mind, the Board will consider 
whether the veteran is entitled to an evaluation in excess of 
10 percent for residuals of a head injury or a compensable 
evaluation for the residuals of the fractured pelvis during 
any period since service connection was established.

Head Injury

The residuals of the veteran's head injury are evaluated 
under the provisions of Diagnostic Code 8045, which provides 
that brain disease due to trauma and manifested by purely 
subjective complaints such as headache, dizziness, insomnia, 
etc. recognized as symptomatic of brain trauma will be rated 
10 percent and no more under Diagnostic Code 9304.  The 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

Where brain disease due to trauma is manifested by purely 
neurologic disabilities, such disabilities will be evaluated 
under the diagnostic code specifically dealing with such 
disabilities.

None of the current evidence shows that the veteran has any 
neurologic disability attributable to his head injury, nor 
has he ever been diagnosed as having multi-infarct dementia.  
The VA examination in March 1993, showed only the subjective 
complaint of headaches.  The VA outpatient treatment records 
dated October 1993 to April 1994, show only his complaints of 
decreased vision, although the record does not confirm the 
decreased vision or attribute it to the head injury.

The veteran's hearing testimony consists, in pertinent part, 
of his subjective complaints.

In summary, the current record shows that the veteran's head 
injury is manifested solely by subjective complaints.  
Accordingly, he does not meet the criteria for an evaluation 
in excess of 10 percent during any period since the 
establishment of service connection. 

Fractured Pelvis

The residuals of the veteran's fractured pelvis have been 
evaluated by analogy to sacro-illiac injury and weakness 
under 38 C.F.R. § 4.71a, Diagnostic Code 5294.  That code in 
turn provides for the evaluation of the disability on the 
basis of lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

When an unlisted condition is encountered it will be 
permissible to  rate under a closely related disease or 
injury in which not only the  functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will  
the use of analogous ratings for conditions of doubtful 
diagnosis, or  for those not fully supported by clinical and 
laboratory findings.  Nor  will ratings assigned to organic 
diseases and injuries be assigned by  analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (1999).

Diagnostic Code 5294, is the appropriate analogous code for 
evaluating the veteran's pelvis fracture since it relates to 
a similar anatomical locale, and the symptomatology also 
appears to be similar.  In this regard, the Board notes that 
Diagnostic Code 5295 envisions evaluating back pain, and that 
on VA examinations and outpatient treatment, the veteran's 
complaints of low back pain have been attributed to the 
pelvis fracture.

Under the provisions of Diagnostic Code 5295, a 
noncompensable evaluation is provided when there are only 
slight subjective symptoms.  A 10 percent evaluation is 
provided where there is characteristic pain on motion.  A 20 
percent evaluation is provided where there is muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral in a standing position.  The maximum, 40 percent 
evaluation is provided where the disability is severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

On the VA examination in March 1993, the diagnosis was 
recurrent low back pain following fractures of the left pubic 
bone and diastasis symphysis pubis neurological examination.  
The VA outpatient treatment records also show that the 
veteran was seen with complaints of low back pain.  On a 
private examination in November 1993, the veteran was noted 
to have slight to moderate subjective complaints referable to 
the back.  The impressions included chronic low back pain 
that could be related to the pelvic fracture.

While the veteran's complaints of pain have been described as 
subjective, viewed in a light most favorable to the veteran, 
the record shows that the veteran's disability is manifested 
by characteristic pain on motion, and accordingly warrants a 
10 percent evaluation under Diagnostic Code 5295.  The 
veteran was described by the private examiner as having 
between 80 and 90 percent of normal range of motion in the 
back.  This statement could be read as saying that the 
veteran had unilateral loss of lateral spinal motion.  
However, the VA examiner found no muscle spasm, and there 
have been no other findings of muscle spasm.  Therefore, the 
Board concludes that the veteran's symptoms most closely 
approximate the criteria for a 10 percent evaluation under 
Diagnostic Code 5294.

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1996) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

None of the factors listed in 38 C.F.R. §§ 4.40, 4.45 have 
been identified in the current record.  Indeed, the veteran 
has been found to have no weakness or atrophy.  Accordingly, 
the Board does not find that an evaluation in excess of 10 
percent can be provided on the basis of those regulations.


ORDER

An evaluation in excess of 10 percent of r residuals of a 
head injury is denied.

A 10 percent evaluation for residuals of a fractured pelvis 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

